MEMORANDUM***
Relying on United, States v. Merino-Balderrama, 146 F.3d 758, 762-63 (9th Cir.1998), John Lester argues that the district court abused its discretion by admitting into evidence twenty photographs of child pornography, despite his offer to stipulate that the photographs depicted child pornography. However, unlike in Merino-Balderrama, in this case there was evidence that Lester looked at the images of child pornography that he was charged with possessing; no satisfactory evidentiary alternative for the images existed; the images had probative value in multiple ways; and the district court took precautions to prevent unfair prejudice. Under these circumstances, the district court did not abuse its discretion. See United States v. Hay, 231 F.3d 630, 638-39 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.